DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40, 44, and 49-51 have been canceled. Claims 41-43, 45-47 and 52 have been amended.   Claims 55 and 56 have been added.  Claims 41-43, 45-48, 52-56 are pending and under consideration.

Claim 42 is objected to because of the following informalities:  the typographical error of “parental” rather than “parenteral”.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities: the recitation of a Markush Group which is not in the format of “selected from the group consisting of” A, B and C.  Amendment of claim 47 to recite “…primary liver cancer, metastatic liver cancer, small cell lung cancer and non-small cell lung cancer” would overcome this objection.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "contacted tumor tissue" in claim 42.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43, 45-48, 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims drawn to an enriched composition comprising tumor specific T cells obtained  after collection  from  a solid tumor bearing host mammal, culture and preferential expansion in vitro, wherein  the T cells were induced in the host mammal  after one or more intralesional administrations of a tumor-ablating amount of a halogenated xanthene compound, and wherein the collection if the PBMCs cells occurred one to 365 days after the intralesional administrations.  Said composition of T cells is characterized only as tumor-specific, and by the process of making the T cells by eliciting said T cells in vivo.  Thus, the instant claims can be considered as a product-by process claims.  
Section 2113(I) of the M.P.E.P. states:
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.


The claims encompass a genus of T cell compositions isolated from PBMCs.  Neither the specification nor the claims provide any physical or functional characteristic of the T cells resulting from the host mammal’s exposure to tumor ablation by halogenated xanthene compounds which would serve to differentiate the claimed composition comprising the expanded anti-tumor T cells from other composition comprising expanded anti-tumor T cells.  For example, Toellner et al (WO2007/053912) describes a composition of T cells obtained by selecting a cancer patient, isolating and expanding T cells of the patient in vitro culture, optionally stimulating the T cells with an interleukin or other cytokine or an ingenol acetate, wherein the patient would also be subject to ablation of the cancer by angeloyl-substituted ingenane (page 33, line 30 to page 34, line 6).  Given a composition comprising the expanded and stimulated T cells of Toellner et al and a composition comprising the instant expanded T cells, one would not be able to determine if the T cells of Toellner et al had the same physical and functional characteristics as the instant T cells without further experimentation, as one of skill in the art could determine for a well described genus.  One of skill in the art would reasonably conclude that applicant is not in possession of the instant invention.

Applicant argues regarding the possession of the instant compositions based on what one of skill in the art would have understood to be the invention as evidenced from the paper of Liu et al (Oncotarget, 2016, Vol. 7, pp. 37893-37905).  This has been considered but not found persuasive.  The post-filing paper of Liu et al describes a method of eliciting  tumor immunity after intralesional injection of rose Bengal into melanoma (Title).  Liu et al teach that the dying tumor cells release HMGB1 leading to the activation of dendritic cells (page 37894, first column, lines 11-18 of the first full paragraph).   Apetoh et al (Nature Medicine, 2007, Vol. 13, pp. 1050-1059) teach that HMGB1 activates TLR4 on dendritic cells (abstract).  Apetoh et al teach that HMGB1 is released by dying tumor cells (page 1055, first column) and that a number of other endogenous proteins bind and stimulate TLR4 (page 1055, first column, first paragraph).  Liu et al teach that TLR4 activation prevents the accelerated degradation of phagocytic cargo within dendritic cells allowing for optimal antigen presentation.  One of skill in the art would also conclude that HMGB1 activated dendritic cells can activate T cells in the same qualitative manner as dendritic cells activated by other means not involving optimal antigen presentation.  T 

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 43 embodies the T cell composition of claim 52 including one or more of NK cells, B cells and dendritic cells.  Claim 42 is ultimately dependent on claim 55.  
Claim 55 requires  an enriched tumor specific T cell composition  resulting from collection of PBMCs, culture and preferential expansion in vitro.  When given the plain meaning of the claim, preferential expansion would be directed to the tumor specific T cells of the PBM cells.  Casorati et al (U.S. 6,399,054) teach:

Generation of tumor specific T cells from PBMC requires culture in 24-well plates at a ratio of 10.1 to 5.1 with non-replicating tumor cells (irradiated or mit. C treated or both) which are either autologous or semi-allogeneic, in 2 ml of standard RPMI medium containing 5% human serum, at 37.degree. C. Multiple cultures containing 2 to 5 million of PBMCs can be set. The tumor cells have been pre-pulsed with a saturating concentration of soluble B7-1.  Recombinant human IL-2 is added to the culture at 5 U/ml at day +5 of the culture and 

There is no expectation that the tumor specific T cell composition preferentially expanded for the propagation of T cells from PBMCs would retain NK cells, B cells or dendritic cells from the original PBMC isolated from the patient under the conditions used for expansion of T cells from PBMCs.  The specification fails to teach the expansion of tumor specific T cells from PBMC by a means which insures the presence of NK cells, B cells and/or dendritic cells persist in the culture.  The specification fails to teach the addition of NK cells, B cells or dendritic cells back into the enriched T cell composition of claim 55, or the advantages of an enriched T cell composition comprising NK cells, B cells or dendritic cells from the peripheral blood as components of the enriched T cell composition.  One of skill in the art would be subject to undue experimentation in order preferentially expand T cells from PBMCs which retaining NK cells, B cells and/or dendritic cell, or to ascertain the particular use for the enriched tumor specific T cell composition of claim 55 further comprising the addition of NK cells, B cells and/or dendritic cells  from the peripheral blood of the patient
.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Toellner et al (WO2007/053912) in view of Apetoh et al (Nature Medicine, 2007, Vol. 13, pp. 1050-1059) and Casorati et al (U.S. 6,399,054).
Claim 55 is drawn to an enriched tumor specific T cell composition comprising PBMC including tumor specific T cells, said T cells being induced by one or more intralesional administrations of a halogenated xanthene compound, said PBM cells being collected about 1 to 365 days after said one or more intralesional administrations, and in which said collected tumor specific T cells are cultured and preferentially expanded in vitro.  
Claim 56 requires, in part, that preferential expansion is carried out in the presence of autologous tumor cells.
Claim 52 requires that the halogenated xanthene of claim 55 is a compound of formula I.  Claim 53 specifies that the compound of claim 52 I rose Bengal.  Claim 54 requires that the rose Bengal of claim 53 is disodium rose Bengal.
Toellner et al teach the isolating T cells  from a cancer patient, culturing and expanding the T cells in  vitro, stimulating the cells with an interleukin or other cytokine or an ingenol angelate (page 34, lines 1-5).  Toellner et al teach that the patient would also be subject to ablation of the cancer with an angeloyl-substituted ingenane (page 34, lines5-6). 
 Toellner et al do not specifically teach that the T cells isolated from a patient were isolated from the PBMCs of the patient, but Toellner et al specifically teaches that CD8 T cells 
Apetoh et al teach that tumor cells dying from cancer therapies release HMGB1 which provides for the activation of TLR4 which is important for the function of the immune system (page 1055, first paragraph under “HMGB1 release by dying tumor cells” and page 1057, first column, lines 3-8). Apetoh et al teach that the HMGB1 triggers a cognate  immune response via the TLR4 receptor resulting in retention of phagocytic cargo within dendritic cells which allows for optimal antigen-presentation (page 1057, first column, lines 18-20 of the 2nd full paragraph).  
Casorati et al teach that T cells of a patient are isolated from PBMC (column 3, lines 28-30, and line 55).  
Casorati et al teach that the T cells are expanded in culture by addition of Il-2 and that at day 15 the T cells are isolated from the culture and re-stimulated with the same tumor cells in non-replicating form (column 3, line 55 to column 4, line 10).  Casorati et al teach that the co-cultivation is carried out in the presence of small doses of lymphokines in order to expand to large numbers tumor-specific effector cells (column 5, lines 62-67).  Casorati et al teach melanoma, carcinomas such as breast, cervix, head and neck, colon, lung, kidney, stomach, as well as sarcomas, lymphoma or leukemia are tumor cells of the invention (column 5, lines 11-14). 
It would have been prima facie obvious to isolate tumor-specific T cells from the blood of a cancer patient between 1 and 365 days after tumor ablation with an ingenol angelate.  One of skill in the art would have been motivated to do so because the teachings of Apetoh et al indicate that ding tumor cells release HMGB1 which binds to TLR4 and results in optimal antigen presentation by dendritic cells.  One of skill in the art would understand that blood of a patient should be taken at a time when there was in increase an in vivo of tumor specific T cells due to optimal antigen presentation of the tumor antigens by dendritic cells activated by HMGB1.  One of skill in the art would be motivated to use a PBMC sample because Toellner et al teach T cells isolated from the blood of normal subjects and Casorati et al teach that T cells specific to an autologous tumor can be isolated from PBMCs of a patient.  One of skill in the art would have been motivated to co-cultivate the T cells with the autologous tumor cells in the presence of a 
The combination of Toellner et al, Apetoh and Casorati et al does not provide for the tumor ablation being the result of intralesional halogenated xanthenes, rose Bengal or rose Bengal-disodium.  However, the resulting composition of T cells obtained from tumor ablation from angeloyl-substituted ingenane would be the same as the resulting composition of T cells obtained from a tumor ablating amount of halogenated xanthenes, rose Bengal or rose Bengal-disodium because Apetoh et al teach that tumor cells dying from cancer therapies release HMGB1 which provides for the activation of TLR4 which is important for the function of the immune system and allows for optimal antigen presentation by dendritic cells.  One of skill in the arty would reasonably conclude that any chemotherapeutic tumor ablation can result in tumor cells releasing HMGB1 and activating the cognate TLR4 driven immune response, resulting in optimal dendritic cell antigen presentation and thus optimal activation of tumor-specific T cells and that this property is not confined to tumor ablation via halogenated xanthenes. 

Claims 41, 42, 45-48, 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Toellner et al, Apetoh et al and Casorati et al as applied to claims 52-56 above, and further in view of Kim et al (U.S. 2014/0255368).
Clam 41 is drawn to a tumor specific T cell composition of claim 55 which is banked for further use.
Claim 42 is drawn to a preparation that contains an immunologically effective concentration of the enriched tumor-specific T cell composition of claim 55 dissolved or dispersed in a pharmaceutically acceptable diluent, having a parenteral injection appropriate pH value, salt concentration and osmolality.  Claim 45 requires that the tumor-specific  T cell composition is collected after repeated halogenated xanthenes intralesional administration.  Claim 46 requires that the PBM cells are collected about 4 days to about 90 days after repeated halogenated xanthene administrations   Claim 47 specifies that tumor is selected from one or more of the group consisting of melanoma, prostate, breast , bladder, renal, pancreatic, colon, 
Claim 52 requires that the halogenated xanthene of claim 55 is a compound of formula I  or salt thereof,  that is dissolved or dispersed in a hydrophilic vehicle.  Claim 53 specifies that the halogenated xanthene of claim 52 is rose Bengal.  Claim 54 further specifies that the rose Bengal of claim 53 is rose Bengal disodium. 
The combination of Toellner et al, Apetoh et al and Casorati et al renders obvious claims 55 and 56 for the reasons set forth above.  The combination also renders obvious the limitations of claims 45 requiring that the T cell composition is collected after repeated halogenated xanthene admisntration; claim 46 requiring that the PBM are collected 4 to 90 days after the repeated halogenated xanthene admisntration, for the reasons stated above regarding the time when the blood of a patient  comprised an amplification of tumor specific T cells due to optimal antigen presentation of the tumor antigens by dendritic cells activated by HMGB1release by dying tumor cells.  One of skill in the art would understand that it may take multiple cycles of tumor cell ablation with  an angeloyl-substituted ingenane of Toellner et al to activate enough dendritic cells for optimal antigen presentation through HMBG1 activation of the TLR4.
 The combination of Toellner et al, Apetoh et al and Casorati et al renders obvious claims 47 and 48regardign the specific types of cancer including melanoma, prostate, breast, bladder, renal, pancreatic, colon, colorectal, gall bladder, primary or metastatic liver cancer, SCLC and NSCLC (Toellner et al, page 49, lines 7, 8, 11, 15, 23, 25 and 31 and page 50, lines 1, 2 and 4 and Casorati, column 5, lines 9-14).
None of Toellner et al, Apetoh et al or  Casorati et al teach a T cell composition in a pharmaceutically acceptable diluent having a parenteral injection appropriate pH, salt content and osmolality.  None of Toellner et al, Apetoh et al or  Casorati et al teach a T cell composition banked for further use.
Kim et al teach autologous tumor specific T cells formulated in a pharmaceutical composition suitable for intravenous, intraarterial, intrathecal or intraperitoneal administration (paragraph [0098])  and the parenteral administration of the tumor specific T cells formulated in isotonic medium having the same tonicity as blood, such as a 0.9% NaCl solution comprising up to 3% human serum albumin (paragraph [0099].  Kim et al teach a cryopreservation solution in 
It would have been prima facie obvious at the time of the effective filing date to formulate the autologous tumor specific T cells rendered obvious by the combination of Toellner et al, Apetoh et al and Casorati et al in the T cell diluent for parenteral administration taught by Kim et al and to store the autologous tumor specific T cells in a liquid nitrogen cell bank using the cryopreservation solution of Kim et al.  One of skill in the art would have been motivated to use the diluent and solutions of Kim et al because they are taught by Kim et al for generic tumor-specific T cells for autologous, parenteral administration.  One of skill in the art would be motivated to freeze the cells in a liquid nitrogen  cell bank in order that more cells can be administered to the patient at a later treatment date.
Regarding the parenteral injection appropriate pH limitation of claim 42, one of skill in the art would know that the pH of the T cell composition should be adjusted to the pH of blood for intravenous or intraarterial administration.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 41-43, 45-48, 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10,130,658 is maintained for reasons of record.  New claims 55 and 56 are also included in this rejection.  Applicant’s submission of a Terminal Disclaimer on 11-15-2021 as not been entered because the terminal disclaimer identifies a party which is not the applicant. It is noted that the applicant names on the ADS do not match the applicant names on the Power of Attorney document. For cases filed after 9/16/2012, the applicant may disclaim such that the terminal disclaimer specifies the extent of the applicant’s ownership  A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request a POA is required that gives power to the attorney who is signing the TD, along with another copy of the TD, unless ta TD that is signed by the applicant is filed.

All claims are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643